 In the Matter of ROCKFORD MITTEN&HOSIERY COMPANYandTHEAMERICAN FEDERATION OF HOSIERY WORKERS THROUGH THE TEXTILEWORKERS ORGANIZING COMMITTEE,AFFILIATED WITH THE COMMITTEEFOR .INDUSTRIAL ORGANIZATIONCase No. C-989.-Decided October 26, 1939Cloth and HosieryManufacturingIndustry-Interference,Restraint,andCoercion:questioningemployeesregarding union affiiliation and activity; dis-crediting union and unionorganizers-Discrimination:charges of,not sustained.Mr. Robert R. Rissman,for the Board.Fyffe c1c Clark,byMr. John Harrington,of Chicago, Ill., for therespondent.Mr. Leon M. Despres,of Chicago, Ill., for the Union.Mr. Francis V. Paone,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by The AmericanFederation of Hosiery Workers through the Textile Workers Organ-izingCommittee, affiliatedwith the Committee for IndustrialOrganization, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Acting Regional Director forthe Thirteenth Region (Chicago, Illinois), issued its complaint datedJuly 15, 1938, against Rockford Mitten & Hosiery Company, Rock-ford, Illinois,herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.A copy of the complaint, accom-panied by notice of hearing, was duly served upon the respondentand upon the Union.The complaint alleged in substance that the respondent, on May 28,1937, laid off Emery Burnett, Gladys Anderson, Alberta Hilton,Pearl Palmquist, Fred Clark, Ransom Frankeburger, Myrtle Franke-16 N. L. R. B., No. 53.501 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDburger, and William Frankeburger, and on May 31, 1937, laid offEmily Baxter, employees of the respondent, and thereafter refusedto employ said persons, and each of them, for the reason that theyhad joined and assisted the Union and had engaged in concertedactivities with other employees in the plant for the purposes of col-lective bargaining and other mutual aid and protection, and that bysuch lay-offs and refusals to employ said employees, the respondentdiscriminated in regard to their hire and tenure of employment,thereby discouarging membership in the Union.The complaint alsoalleged that the respondent interrogated its employees concerningtheir labor union affiliations, and advised, urged, and warned themto refrain from joining or remaining members of the Union.The respondent filed an answer on July 21, 1938, denying thematerial allegations of the complaint, and affirmatively setting forththat it offered employment to each of the persons named in the com-plaint, and that such offer of employment was refused by all of them.Pursuant to notice, a hearing was held at Rockford, Illinois, onJuly 25, 26, and 27, 1938, before . Wright Clark, the Trial Examinerduly designated by the Board.The Board, the respondent, and theUnion were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.At the close of the hearing a motion made by counselfor the Board to conform the pleadings to the proof was granted bythe Trial Examiner.At the close of the Board's case and again atthe close of the hearing the respondent moved to dismiss the com-plaint.The Trial Examiner reserved rulings on these motions atthe hearing and denied them in his Intermediate Report.Duringthe course of the hearing the Trial Examiner made a number ofrulings on other motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds'that no prejudicial errors were committed.The rulingsare hereby affirmed.On October 21, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon all the parties, findingthat the respondent had engaged in and was engaging in unfairlabor practices, within the meaning of Section 8 (1) and (3) of theAct.The respondent and the Union thereafter filed exceptions tothe Intermediate Report and briefs in support thereof.The re-spondent and the Union also filed reply briefs.Although notifiedof their right to do 'so, neither party requested oral argument beforethe Board.The Board has reviewed all the exceptions to the Inter-mediate Report and, except as they are consistent with the findings,conclusions, and order set forth below, finds them to be withoutmerit. ROCKFORD MITTEN & HOSIERY COMPANY503Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a corporation organized under the laws of theState of Illinois, is engaged in the manufacture and sale of wool,flannel cloth, and athletic, sport, and other types of heavy woolenhosiery, at its plant in Rockford, Illinois.The respondent's opera-tions require the use of such raw materials as wool, cotton, wool mix-tures, and dyes.During the period from July 1, 1937, to June 30,1938, its total purchases amounted to approximately $1,250,000, ofwhich 85 per cent originated outside the State of Illinois.The re-spondent's sales for the same period amounted to approximately$1,000,000, of which 85 per cent were shipped to States other thanIllinois.II.THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers is a labor organizationaffiliated at the time of the hearing with the Textile Workers Organ-izing Committee of the Committee for Industrial Organization.' Itadmits to membership all production workers in the respondent'splant, excluding clerical and supervisory employees.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionEarly in 1937 the Union began to organize employees in variousplants located in and around Rockford. In May 1937 the Unioncommenced organizational activities among the respondent's em-ployees and on May 9, 1937, held its first meeting.At this meetinga number of the employees were selected to serve on a committee tosolicitmembership among the respondent's employees. It was an-nounced that there would be another meeting of the Union duringthe following week.On May 13, 1937, at the request of J. B. Glasner, general managerof the respondent, Earl Hutton, one of the respondent's foremen,advised the employees in the plant that meetings would be held in thegeneral manager's office during the working day. In accordance withthese instructions the employees met in the general manager's office ingroups of 15 to 20 at a time.To each group Glasner stated that hewas aware that a union meeting had been held the Sunday before andthat the purpose of his remarks was to explain to the employees their'Now Congress of Industrial Organizations.247383-40-vol. 16-33 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDrights under the Wagner Act.Following a brief discourse in whichhe quoted certain portions of the Act, Glasner reviewed the historyof the respondent's growth, forecast the extent of its future opera-tions, and characterized the plant supervisory force as a "pretty goodbunch" who would deal with the employees fairly on any grievancethey might present.His further comments at this time on union-ization of the employees are described below.On May 15 another meeting of the Union was held. The recorddoes not disclose the number of the respondent's employees in attend-ance at this meeting.In regard to the May 13 speeches,2 Glasner began by reviewingcertain portions of the Act, pointing out that joining a union is noguarantee against discharge, and that an employer need not agreeto any particular terms in the course of collective bargaining.While these statements concerning the scope of the Act were notincorrect, the emphasis upon the negative aspects of the Act wasclearly designed to exercise a deterrent effect on the organizationalactivities of the employees.We need not decide whether these state-ments, without more, would constitute interference with, restraint, orcoercion of the employees, for Glasner went on to make additionalcomments which remove all doubts as to the nature of the speechesas a whole.Referring to unions and the C. I. O. specifically, he said :Now, you have been hearing a lot of ballyhoo coming from onedirection; it has all been C. I. O.What is the C. I. 0.?Frankly, the C. I. 0., as I understand it, is a patent medicineidea whereby if you pay two dollars initiation fee and one dol-lar a month you get more and more pay, better and better living,everything will just be fine and dandy. . . . Periodically somewild haired brother gets up and does some' talking that influ-ences people, he gets a great group of people to go with him,everybody shouts and waves their hands and brass bands play.But about a year or a year and a half later the thing dies downand you don't hear much about it.Continuing his remarks Glasner characterized union leaders as per-sons interested solely in their own personal advancement in thefollowing,manner :Who heads the C. I. 0., and what has he done? John L. Lewisis the head of it, who has been head of the United Mine Workers...They contributed, the Mine Workers . . . to the lastA court reporter was present at the meeting of the groups and recorded Glasner'sremarks and a transcript of the reporter was introduced in evidence.The respondentstipulated that substantially the same remarks contained in the transcript were made byGlasner to each individual group of employees. ROCKFORD MITTEN & HOSIERY COMPANY505presidential campaign . . . I don't know just how thathelped the individual mine worker, but it did help John L.Lewis; it made him quite a fellow.One of his lieutenants youread a great deal about today is Homer Martin who flits aroundthe country in a private aeroplane. I don't know who pays forthe aeroplane or the gas he uses.Glasner then reviewed in detail numerous strikes in the vicinity,averring that they were devoid of any benefit to employees in-volved, and, in that connection, conveyed the following thinly veiledthreat:I am not going to make any contracts, or make any obligationswith' those people that I can't make good on.And until thereisabsolute certainty as far as this Company is concerned inthose operations, I am not going out and stick my neck outand commit myself where I promise friends of mine they aregoing to get delivery.Glasner also told the employees : "There will be no discriminationagainst you . . . All I am asking you is to think the thing overbefore you do it.Don't let any of these long-haired boys with abrass band and a lot of ballyhoo herd you in like a bunch of sheep."To sum up, we find that Glasner's remarks were intended to con-vey to the employees the impression that the Union was a fly-by-nightorganization, led by irresponsible and wholly unintelligent personswho would unquestionably foment a long series of unjustified strikes;that the respondent, with this prospect in view, was prepared to re-frain from making normal business commitments if the employeesbecame active in the Union and that the employees would thus suf-fer, along with the respondent's business; and that the. Act wouldprovide little, if any, protection for them if they became active inthe Union.That was the general tenor of the speeches, and Glasner'sstatements that the employees were free to join the Union if they sodesired, after giving `full weight to the implications he had indi-cated, plainly did not'suffice to change the impression created by thespeeches as a whole. In reference to these speeches, Glasner con-ceded at the hearing that : "I would say from the talk I gave therewere things in that talk that would convey the idea to an employeethat I wasn't particularly strong for a labor organization:"Coincident with the early organizational activities among the em-ployees and the remarks of Glasner to the various groups on thesubject of union organization, were certain activities of the respond-ent's supervisory officials among the employees.Matt Paladino, oneof the employees who attended the first union meeting, testified thaton some undetermined date in May 1937 Schofield, the respondent's1 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuperintendent, asked him if he had attended the union meeting andalso inquired as to whether they appointed any committees at themeeting.Paladino replied that he did not know and this ended theincident.Inez Hall testified that Hutton, one of the respondent'sforemen, in answer to her inquiry as to whether certain employeeswho were laid off on May 28 would be rehired, stated "They shouldbe satisfied with the wages they were getting without wanting unionlabor," and that they would never be rehired.Wesley Erbe testifiedthat Hutton asked him "if anybody was talking about union activi-ties on the job" and "if Ransom Frankeburger had been mentioningthe union."Ransom Frankeburger testified that Hutton approachedhim while he was distributing union leaflets at the plant sometime inMay and said, "If I was you I wouldn't be handing these around.""I wouldn't have it be said that you started this up here."He alsotestified that on another occasion, Hutton remarked, while passinghis machine, "I hear you are a CIO organizer."Although Huttontook the stand at the hearing he did not deny any of these state-ments attributed to him.Schofield did not testify at the hearing.We find that Hutton and Schofield made the above statements to thevarious employees who testified regarding them.The complaint alleges that the activities of the respondent's super-visory officials detailed above interfered with, restrained, and coercedthe respondent's employees in the exercise of their rights under theAct.The respondent contends, although it does not dispute thefacts, that the statements made by its supervisory officials must beregarded merely as attempts by its officials to satisfy their curiosity,and that such statements were in any event mere expressions of opin-ion and did not constitute coercion and intimidation of the employees.What constitutes interference, restraint, and coercion in a particu-lar case must necessarily depend upon all the facts and circumstancesin such case. In the instant case there can be no doubt that thecourse pursued by the respondent immediately following the instiga-tion of the organizational movement among its employees was de-signed to prevent, if possible, any organization of the employees.The statements of Hutton and Schofield in interrogating the em-ployees regarding their union membership must be regarded asunlawful interference.We have frequently held that such interroga-tions by an employer or by those responsible for expressions of hispolicy, contravene the Act 3 Such interrogation constitutes an im-plied threat that the employer's economic power may be used to thedisadvantage of the individual employees who are active in thesMatter of Trenton Garment CompanyandInternational GarmentWorkers Union,Local278,4 N. L. R. B. 1186;Matter of Semet-Solvay CompanyandDetroit Coke OvenEmployees AssociationandInternational Union, United Automobile Workers of Amer ca,Local 174, 7 N. L.R. B. 511. ROCKFORD MITTEN & HOSIERY COMPANY507Union.Furthermore, on the occasion when Frankeburger was dis-tributing union literature,Hutton's statement, "If I was you Iwouldn't be handing these around," was an unmistakable warningto Frankeburger to cease his activities on behalf of the Union.Furthermore, Glasner's speeches, coming at a time when the Unionwas conducting a drive to organize the employees, had the unmistak-able purpose and effect of warning the employees that they shouldrefrain from joining the Union.We find it impossible to believethat statements denouncing labor organizations and criticizing unionleaders as insincere and irresponsible persons who seek only to ex-ploit workers for their own personal advancement, coming from theemployer and propounded to employees under circumstances clearlyindicating that they should take heed, are merely directed to thereason of the employee and are intended to influence only his mentalprocess, and have no intimidatory or coercive effect.No employeecould fail to understand that if he disregarded the warning he mightfind himself in difficulties with his employer.Such fear, we think,was the natural and inevitable result of the statements made by thesupervisory officials here involved.We find that the respondent, by the statements discussed above,has interfered with, restrained, and coerced its employees in theirexercise of the rights guaranteed by Section 7 of the Act.We do not believe that the foregoing finding unconstitutionallyabridges the respondent's freedom of speech.Freedom of speechis a qualified, not an absolute right.The Act requires the employerto refrain from acts that interfere with, restrain, or coerce employeesin the exercise of their rights to self-organization and collective bar-gaining.The guarantee of such rights to the employees wouldindeed be wholly ineffective if the employer, under the guise ofexercising his constitutional right of free speech, were free to coercethem into refraining from exercising the rights guaranteed them inthe Act.The contention that coercive statements made by super-visory officials to employees are protected by the First Amendmenthas been rejected in several cases arising under the Act.'B. The allegedly discriminatory lay-offs and refusals to reinstateThe complaint alleges that on or about May 28, 1937, the re-spondent laid off Emery Burnett, Gladys Anderson, Alberta Hilton,Pearl Palmquist, Fred Clark, Ransom Frankeburger, Myrtle Franke-burger, and William Frankeburger, and on or about May 31, 1937,'National Labor Relations Board v. The Palk Corporation,102 F. (2d) 383;VirginiaFerry Corporation v. National Labor Relations Board,101 F. (2d) 103;National LaborRelations Board v. Union Pacific Stages, Inc.,99 F. (2d) 153, 179. SeeMatter of FordMotor CompanyandInternational Union, United Automobile Workers of America, 14N. L. R. B. 346. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaid off Emily Baxter, and has at all times since refused to reinstatethem, because they joined and assisted the Union and engaged inconcerted activities with other employees for the purposes of collec-tive bargaining and other mutual aid and protection.The Trial Examiner found that a reduction in the respondent'sforce of employees on May 28 and 31, 1937, was due to the conditionof its business and that the employees named in the complaint werenot discriminatorily laid off.However, he found that all the namedemployees were discriminated against because of union activity byreason of the fact that new employees were taken on by the respond-ent, doing work that these employees were capable of doing, betweenJuly 6 and September 14, 1937. The Union has excepted to thefinding and conclusion of the Trial Examiner that no discriminationwas practiced by reason of the dismissal of these employees on May28.The respondent has excepted to the findings and conclusions ofthe Trial Examiner as to discrimination against these employees byreason of the hiring of new employees between July 6 and September14, 1937.The record shows that for some time prior to May 1937, the businessof the respondent had been declining, and that on May 28, the re-spondent laid off 27 employees at its plant because of the decline inbusiness.In support of its contention that the lay-off was due to thecondition of its business the respondent introduced in evidence a tabu-lation of its production operations for the period from January 1,1937, to January 1, 1938.This tabulation disclosed that in January1937 the respondent wove 2,078 pieces of cloth, while in May of thesame year its production had decreased to 1,197 pieces and in the fol-lowing month of June slumped to 925 pieces.This decline in businessresulted in the respondent laying off 27 employees on May 28, 1937.No evidence was offered to refute the facts disclosed by the tabulationconcerning the decline of the respondent's business.In view of thisevidence we agree with the Trial Examiner's finding that the condi-tion of the respondent's business on May 28, 1937, compelled it toreduce the number of employees.Foreman Hutton selected the employees to be laid off.He testifiedthat he took into consideration such factors as whether the employeewas a local resident, and whether another member of the employee'sfamily was also working.He testified further that this resulted inlaying off good, fair, and poor weavers from the standpoint of ability,while those retained also included good, fair, and poor weavers fromthe standpoint of ability.While all the complainants herein testifiedregarding their union membership, no evidence was offered regardingthe union membership or otherwise of the 18 other employees laid offat the same time.Similarly, no evidence was introduced as to unionmembership or non-membership of those retained.Under these cir-I ROCKFORD MITTEN & HOSIERY COMPANY509cumstances there is no basis for a finding that the employees namedin the complaint were discriminated against because of their unionmembership in being laid off.We therefore agree with the findingof the Trial Examiner that these employees were not- discriminatorilylaid off.On July 6 the respondent began rehiring, and by July 16 it hadrehired 11 of the 27 employees laid off on May 28; of the 16 remaining9 are named as complainants in this proceeding, 4 were rehired inJanuary and February 1938, and the record contains no evidence asto 3.During July the respondent also hired 3 new employees, 2 ofwhom were former employees of the respondent but not employed bythe respondent at the time of the lay-off.The third, a woman withno prior service with the respondent, was hired as a learner.BetweenJuly 30 and September 14 the respondent hired eight new employeeswho were formerly employed at the Ziock Company, a weaving plantlocated in Rockford.Hutton explained that in July 1937 the weave room was operatingat about one-half capacity and that in so far as production was con-cerned, it did not need to reemploy any of the employees previouslylaid off; but that it gave work to such of its employees as it felt neededit,and also took on some former Ziock employees to help keep askeleton force of the Ziock organization together.In explaining why certain employees were rehired Hutton gave -asreasons : one because she had eight children to support, another be-cause her brother was a night boss and he had asked that she be givena little work, another because her husband was unemployed, anotherbecause he had a family, and the others because he felt that their"circumstances were such that they were in need of work."As to thethree new employees hired during July, Hutton explained that two ofthem were former employees of the respondent and were good weaversand that the third employee was hired as a learner.He furthertestified that his failure to rehire the employees named in the com-plaint was due to the fact that some of them were not so much inneed of work as those he did rehire and, as to others, that they werenot entitled to any work because they were not local residents.Aspecial explanation is offered with respect to the eight Ziock em-ployees who were hired between July 30 and September 14. In 1933or 1934, Mr. Ziock, the majority stockholder in the respondent cor-poration for over 40 years, opened a small weaving plant in Rockfordnear the respondent's plant.After about 9 months of unsuccessfuloperation, Ziock entered into an arrangement with the respondentwhereby the respondent agreed to furnish sufficient work to the Ziockplant to insure its operation on a cost-plus basis.Under this planZiock bore all the expenses and salaries incident to the operation of 510DECISIONS Or NATIONAL LABOR RELATIONS BOARDhis plant.This agreement continued until shortly after the lay-offon May 28.Glasner testified that shortly after the lay-off Ziock wasin conference with him almost daily urging him to employ tem-porarily ' a few of his employees so that when business increased theZiock plant would at least have a skeleton force to renew operations.He stated that Ziock in his urging became so persistent that he feltobliged to comply with the requests, that he then instructed Huttonto employ a few of the Ziock employees, and that thereafter eight ofthem were employed according to his instructions.As stated above, there is no evidence in the record regarding theunion membership or lack of union membership of the old employeeswho were dismissed at the same time as the complainants herein andwho were subsequently reemployed.Nor is there any evidence as towhether or not the eight Ziock employees and the three new employeeswere members of the Union.Under all the circumstances we feel thatthere is insufficient evidence upon which to base a finding of dis-crimination against the employees named in the complaint becauseof their membership in the Union;We sustain the respondent's ex-ceptions to the finding and conclusion of the Trial Examiner in thisrespect.We find that the respondent has not discriminated in regard to thehire and tenure of employment, or any term or condition of employ-ment, of Emery Burnett, Gladys Anderson, Alberta Hilton, PearlPalmquist, Fred Clark, Ransom Frankeburger, Myrtle Frankeburger,William Frankeburger, and Emily Baxter, as alleged in the com-plaint.Accordingly, we will dismiss the allegations of the com-plaint in so far as they relate to these individuals.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII A above, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.American Federation of Hosiery Workers, Textile Workers Or-ganizing Committee, affiliated with the Committee for IndustrialOrganization, is a labor organization, within the meaning of Section2 (5) of the Act.4 ROCKFORD MITTEN & HOSIERY COMPANY5112.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.4.The respondent has not discriminated in regard to the hire andtenure of employment of Emery Burnett, Gladys Anderson, AlbertaHilton, Pearl Palmquist, Fred Clark, Ransom Frankeburger, MyrtleFrankeburger,William Frankeburger, and Emily Baxter, and hasnot thereby discouraged membership in a labor organization, within.the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,theNational Labor Relations Board hereby orders that the re-spondent, Rockford Mitten & Hosiery Company, a corporation, andits officers, agents, successors, and assigns, shall:1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingand other mutual aid and protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) Immediately post notices in conspicuous places in its plant, andmaintain such notices for a period of at least sixty (60) consecutivedays, stating that the respondent will cease and desist in the manneraforesaid;(b)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (3) of the Act.MR. WILLIAM Al. LEISERSON took no part in the consideration of theabove Decision and Order.